Citation Nr: 1531710	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-04 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral glaucoma, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to June 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In September 2013, the Board obtained an advisory medical opinion from a specialist.  38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 20.901 (2013).  The Veteran and his representative have been given the opportunity to review the opinion and provide additional evidence and argument. 

Although additional lay and medical evidence was added to the record after the case was certified to the Board, the Veteran's representative waived the right to have the RO initially consider the evidence in a statement dated in March 2014.  38 C.F.R. §§ 20.800, 20.1304 (2013).

In an April 2014 decision, the Board denied the Veteran's claim.  He appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a joint motion to remand, in a March 2015 Order, the Court remanded that Board decision for readjudication in accordance with the joint motion.  


FINDING OF FACT

Bilateral glaucoma did not have its onset in active service or for many years thereafter, and it is not proximately due to, the result of, or aggravated by service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for bilateral glaucoma, to include as secondary to diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Proper notice must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A February 2008 letter notified the Veteran of the criteria for establishing direct and secondary service connection, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  The letter also notified him of how VA determines disability ratings and effective dates if service connection is awarded.  Thus, the letter addressed all notice elements and predated the initial adjudication by the RO in August 2008.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA also provided the Veteran with an examination in April 2010 to ascertain the etiology of his disability.  As the opinion was incomplete, the Board requested an advisory medical opinion from a specialist which was obtained in September 2013.  The Board finds the advisory medical opinion to be thorough and adequate upon which to base a decision on the claim.  The Board finds the opinion to be adequate, as it was based on a full reading of the records in the claims file, including the prior VA examination report and the Veteran's statements.  

Although an opinion on the issue of direct service connection was not obtained, the Board finds that VA was not under an obligation to obtain one, as that is not necessary to make a decision on the claim, for the reasons discussed below. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014). 

In this case, there is no evidence of glaucoma in service or for many years thereafter and, aside from the Veteran's lay assertion that his glaucoma is related to service, there is no evidence of an association between the disease and service.  Without any indication or competent evidence that glaucoma may be associated with an event, injury, or disease in service, the Board finds that a medical opinion is not necessary.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be also granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2014).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

Initially, the Board finds that bilateral glaucoma did not have its onset in active service or for many years thereafter.  The Veteran's service medical records do not show any complaints or findings of glaucoma, to include decreased vision.  The first post-service evidence of glaucoma is in an April 2006 VA treatment record, which shows that glaucoma was suspected.  While not dispositive, the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

While the Veteran stated in the October 2008 notice of disagreement that he had no eye problems until he was diagnosed with diabetes, which the record shows was in 1992, near the time of discharge from service, there is no indication that he had decreased vision at that time attributable to glaucoma.  The service medical records contain a January 1991 optometry note with complaints of blurred near vision for the past one and a half years, a history of being hit in the eye in 1981, and diagnoses of emmetropia and near-sighted hyperopia.  There was no mention of glaucoma.  Likewise, a subsequent June 1991 eyewear prescription note contains no mention of glaucoma.  The Board observes that glaucoma initially involves loss of peripheral vision, resulting in tunnel vision.  Visual acuity in April 2006 was relatively normal at 20/40 bilaterally and he reported during August 2007 VA treatment, when visual acuity was 20/200 in the right eye and 20/50 in the left eye, that he did not know how long his right eye had been blurry.  The June 2008 VA examiner noted that the Veteran could not give an accurate history due to the effects of alcoholic dementia, but indicated that VA treatment records show the Veteran was started on eye drops in January 2007 and diabetic screenings prior to that time and since 2000 were negative.  Thus, the Board reiterates that there is no indication of glaucoma in service or for many years thereafter.  

Furthermore, the Veteran is not entitled to service connection for glaucoma based on continuity of symptomatology since discharge from service because glaucoma is not considered a chronic disease under the applicable statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted in this case.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (theory of continuity of symptomatology can be used only in cases involving disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).

Turning to the issue of secondary service connection, in the September 2013 advisory medical opinion, a VA ophthalmologist determined that the Veteran's diabetes mellitus did not cause or aggravate his glaucoma.  The ophthalmologist reviewed the Veteran's medical history and noted that the first diagnosis of glaucoma was in April 2006.  The ophthalmologist then observed that there is conflicting evidence in the medical literature as to whether or not diabetes mellitus is a minor risk factor for the development of glaucoma, noting that the initial findings from one study suggested that those with diabetes mellitus were less likely to develop glaucoma.  The ophthalmologist indicated that the reason for the different findings is unclear but suggested potential causes include the generally self-reported nature of the diagnosis of diabetes mellitus with no verification or specification as to the type of diabetes mellitus; and racial/ethnic differences with studies involving primarily White and non-Hispanic participants finding a causal relationship and studies with non-White participants finding no causal relationship.  The ophthalmologist concluded that there is no clear association between diabetes mellitus and glaucoma.  The ophthalmologist therefore opined that the Veteran's service-connected diabetes mellitus did not cause or aggravate his glaucoma.  

As the advisory medical opinion was based on a review of the claims file and supported by sound rationale that included citation to the medical literature, the Board finds the opinion to be of great probative value.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Moreover, this is the only competent medical opinion of record on the matter and it is unfortunately against the claim.  Thus, the Board finds that bilateral glaucoma is not proximately due to, the result of, or aggravated by the service-connected diabetes mellitus.  

The Board notes that a lay person is competent to give evidence about observable symptoms such as decreased vision.  Layno v. Brown, 6 Vet. App. 465 (1994).   The Board also notes that a lay person is also competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, however, the Veteran has dated the onset of symptoms to after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  The competent medical evidence shows that glaucoma is not related to service-connected diabetes mellitus.  Although the Veteran is competent to report that he injured his eyes during active service, he is not competent to state that the injury resulted in the current glaucoma.  The medical records make no reference to glaucoma being related to an eye injury, and the Veteran first reported complaints of glaucoma in 2006, almost 15 years after separation from active service.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Thus, despite the alleged in-service eye injury, there is no evidence of glaucoma until almost 15 years after service and the Veteran has not provided any competent evidence linking his glaucoma to service.  

Regarding the printouts from three internet health sites submitted by the Veteran, the Board observes that medical articles or treatises can provide important support when combined with the opinion of a medical professional if they discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  The printouts indicate that a person with diabetes is nearly twice as likely to get glaucoma as a person without diabetes.  However, the Veteran has not provided a medical opinion linking his glaucoma to his diabetes mellitus.  Standing alone, the medical treatise evidence is simply too general to make a causal link between the Veteran's glaucoma and diabetes mellitus that is more than speculative in nature.  Moreover, the ophthalmologist who provided an opinion in the specific facts of this case observed that there is conflicting evidence in the medical literature as to whether diabetes is a risk factor for glaucoma and concluded that there is no clear association.  Therefore, the Board finds that the statements in the printouts submitted by the Veteran relating glaucoma to diabetes mellitus are outweighed by the ophthalmologist's assessment of the medical literature as a whole.  Hayes v. Brown, 5 Vet. App. 60 (1993).  

Accordingly, the Board finds that service connection for bilateral glaucoma, to include as secondary to diabetes mellitus, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral glaucoma, to include as secondary to diabetes mellitus, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


